Citation Nr: 0216382	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  98-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for simple phobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant had active service from September 21, 1989 to 
December 5, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that denied the veteran's claim of entitlement to 
service connection for simple phobia.  A hearing before the 
undersigned Member of the Board at the RO (i.e. a travel 
board hearing) was held in November 2000.

The Board points out that the veteran, in November 1997, 
while filing for service connection for simple phobia, also 
initiated a claim for service connection for mental 
depression and psychosis.  As those claims have yet to be 
adjudicated, they are referred to the RO for appropriate 
action.  The only issue developed for appellate review at 
this time is the one listed on the title page.

Further, the Board notes that the veteran was denied service 
connection for PTSD in August 2000.  Subsequent to that time, 
correspondence was submitted to the RO that was unclear as to 
whether the veteran was expressing disagreement with the 
August 2000 decision, or was expressing continued 
disagreement with his denial of his claim for service 
connection for simple phobia.  As such, the RO is instructed 
to contact the veteran to determine whether he intended to 
file a notice of disagreement with respect to the August 2000 
RO decision, and if so, the RO is instructed to take 
appropriate action.


FINDING OF FACT

The veteran's simple phobia unequivocally pre-existed entry 
into service, and did not permanently increase in severity 
during service.



CONCLUSION OF LAW

The veteran's pre-existing simple phobia was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1998 rating 
action, and were provided a Statement of the Case dated 
November 1998, and a Supplemental Statement of the Case dated 
June 2002, as well as a Board Remand dated January 2001.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in March 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded an 
examination during the course of this claim, dated August 
2001.    The veteran has also been afforded a hearing before 
the undersigned Member of the Board, dated November 2000.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim. 
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.


Facts

The veteran and his representative contend that service 
connection is warranted for simple phobia.  The relevant 
evidence of record includes service medical records, the 
report of outpatient treatment, and examinations.

The report of an examination for enlistment, dated February 
1989 is of record.  No pertinent complaints or findings are 
on file.  The appellant went on active duty in September 
1989.  The record contains a November 1989 Medical Evaluation 
Board report.  It indicates that the veteran reported his 
history prior to service.  He indicated that a high school 
counselor recommended that he see a psychiatrist because he 
was a loner, and because the counselor thought that the 
veteran was using drugs.  He admitted to having used 
marijuana.  He also indicated that he had been charged with 
"terroristic threatening" one and a half years prior, and 
had a peace bond placed against him.  He reported several 
other arrests.  He indicated that he had been afraid of the 
water since childhood, and that he fell into creeks two or 
three times while fishing at age 8 and 9, reporting that he 
crawled out of the water on his own twice, and was saved by a 
cousin once.  It was noted that the veteran did not mention 
this condition at the time of enlistment.  The examiner also 
noted that the veteran had previously reported for sick call 
complaining of chest pains during swimming, and had been 
diagnosed with a simple phobia.  The examiner found that the 
veteran's condition was not due to active duty, and recommend 
that he be discharged by reason of erroneous enlistment. 

The veteran received a psychiatric evaluation in April 1991.  
The report of that examination indicates, in relevant part, 
that the veteran stated that he has always been a loner.  He 
also indicated that he had a fear of water, but was told he 
would be taught to swim when he joined the Navy.  He recalled 
almost drowning as a young kid.  He indicated that since he 
left the Navy, he had had the classic symptoms of PTSD, which 
the examiner had the veteran read from the DSM III-R, and the 
veteran reported that he had pretty much every symptom listed 
in that book as a symptom of PTSD.

The examiner found that the veteran probably has had an 
avoidant or schizoid personality all his life, and then, with 
the experience of almost drowning while he was being taught 
to swim, he had the symptoms of PTSD.  The examiner indicated 
that he would diagnose the veteran with schizoid personality 
disorder and PTSD.  He further indicated that the veteran had 
symptoms of depression.

The veteran also received an intake screening in April 1991.  
The report of that screening indicates that the veteran 
reported that he was very nervous around people, and has had 
this problem for 10 years or more, and had had emotional 
problems as long as he could remember.  He reported that his 
problems became worse when he went into the military, and was 
forced to jump into the water to learn to swim, even though 
he was afraid of water.  At that time, the veteran was given 
a provisional diagnosis of agoraphobia without history of 
panic disorder. 

Private medical records dated 1991 through 1998 indicate that 
the veteran was seen periodically throughout that time, and 
prescribed medication for, psychiatric disabilities.  Records 
in 1991 show that the veteran was diagnosed with dysthymia, 
secondary type, and mixed personality disorder, with schizoid 
and antisocial traits.  An April 1992 private termination 
summary found the veteran to have anxiety, and symptoms of 
PTSD.  An August 1992 review of treatment plan diagnosed the 
veteran with depressive disorder with anxiety component, and 
borderline antisocial personality disorder.

The veteran received a mental status examination in May 1992, 
at which time it was felt that the veteran's symptoms were 
consistent with his dysthymia and possibly a double 
depression of dysthymia and major depression with psychotic 
features.  The veteran was noted to have auditory 
hallucinations by his own admission, but currently did not 
want to have to be placed on an antipsychotic medication.  
The veteran was also given a diagnosis of antisocial 
personality disorder versus Schizo type personality disorder, 
and a Global Assessment of Functioning (GAF) score of 45.

Outpatient treatment records dated May 1992 found the veteran 
to have a borderline personality disorder, and antisocial 
personality.  The examiner indicated that he felt the 
veteran's problems were personality based for the most part.

A treatment record dated May 1993 noted that the veteran had 
been diagnosed with dysthymia and post traumatic stress 
disorder.

A social history statement dated May 1998 is also of record.  
At that time, the veteran was given provisional diagnoses of 
PTSD and a paranoid personality.

A July 1998 private treatment record notes that the veteran 
has many paranoid symptoms, and that a case could be made for 
a diagnosis of paranoid schizophrenia.

The veteran received an evaluation for mental disorders in 
August 1998.  At that time, the veteran's mother reported 
that the veteran was nervous all the time, and the veteran 
reported that he did not get along with people, that people 
did not like him in high school, and that he could not stand 
to be around people.  The veteran's mood was found to be 
depressed, and his affect was appropriate to content.  The 
veteran was diagnosed with schizophrenia, paranoid type, and 
dysthymic disorder.

The veteran received a hearing before the undersigned Member 
of the Board in November 2000.  The transcript indicates, in 
relevant part, that the veteran reported that he went AWOL in 
basic training while being taught to swim, because he was 
scared.  The veteran reported that he still has problems due 
to that incident.  The veteran indicated that he did not swim 
growing up, but that he felt he could have, but did not 
understand the "gravity of swimming".  The veteran 
indicated that he had been receiving periodic treatment for 
nervousness, anxiety, and schizophrenia since that time.

The veteran received a VA examination in August 2001.  The 
report of that examination indicates, in relevant part, that 
the veteran was extremely difficult to examine because he was 
guarded, evasive, and seemed to resent questions being asked 
of him.  He reported auditory and visual hallucinations, as 
well as delusional material.  He indicated that he thought 
people could probably see what he was thinking, and that he 
did receive special messages.  The veteran reported that he 
had a great fear of water, due to attempts being made to 
teach him to swim in the Navy.  He said that he was forced to 
drink water in the Navy and sing, and that this gave him a 
heart attack.  He denied having a fear of water before being 
in the military.  He said he had not drunk alcohol or used 
drugs in the past year.

Upon examination, the veteran was guarded and evasive.  His 
mood was neutral, and his affect was constricted.  His 
thought processes and association were logical and tight, and 
no loosening of association was noted, nor confusion.  His 
insight was limited, and his judgment was impaired.  The 
examiner diagnosed the veteran with specific phobia, and 
specifically did not find PTSD.  The examiner indicated that 
the most likely diagnosis for the veteran fell within the 
schizophrenia domain.  The examiner indicated that he did not 
find sufficient evidence to warrant the diagnosis of PTSD.  
He indicated that it was difficult to ascertain whether the 
veteran's phobia was caused by or exacerbated by his military 
service, because he denied ever having a fear of water, 
however, he thought it should be noted that there is some 
literature suggesting that exposure- based treatments lead to 
improvements, rather than deterioration, in cases of anxiety 
disorders.  He noted that the veteran was such a poor 
historian that it was difficult to know what the status was 
of any phobia he might have had prior to his military 
experience, nor was it possible to assess the extent to which 
any such phobia could have been worsened in the military.

A Social Security mental status and evaluation of adaptive 
functioning examination was conducted in January 2002.  It 
indicates, in relevant part, that the veteran was notably 
paranoid.  The veteran reported that he believed that 
everyone was trying to kill him, and that he had auditory 
hallucinations.  His paranoia and belief that the evaluation 
was not to help him resulted in him being a very poor 
historian.  He reported that he had no mental health 
difficulties prior to going into the Navy.  The veteran was 
put through a series of tests, and diagnosed with 
schizophrenia, paranoid type, and dysthymic disorder, with a 
GAF score of 22.


The Law

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the appellant's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2002).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2002).  
History given by the veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2002).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2002).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2002).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for simple phobia.  
In this regard, the Board specifically relies on the 
veteran's service medical records, which clearly indicate 
that the veteran reported that he had a long standing fear of 
water prior to entering the service.  Specifically, the 
veteran reported during a November 1989 examination that that 
he had been afraid of the water since childhood, and that he 
fell into creeks two or three times while fishing.  While the 
veteran reported, in subsequent examinations, and his hearing 
testimony, that he had not been afraid of the water prior to 
entering the service, the Board finds the veteran's 
statements at the time he was in service to be more credible 
and probative than later statements, at which time the 
veteran was found to be a poor historian.

While the Board concedes that the veteran had a flare-up of 
his specific phobia, fear of water, in service, when attempts 
were made to teach the veteran to swim, the Board finds that 
such flare-up was temporary, and did not cause a lasting 
worsening of the condition.  In this regard, the Board relies 
on the opinion of an August 2001 VA examination, who noted 
that there is some literature suggesting that exposure- based 
treatments lead to improvements rather than deterioration in 
cases of anxiety disorders, therefore the veteran's exposure 
to water in service should not have worsened his phobia of 
water.  The Board further notes that, although the veteran 
has received treatment for various psychiatric disabilities 
over the years, it does not appear that the veteran has 
received further treatment for his phobia of water.  Thus, 
the Board finds that the veteran's simple phobia pre-existed 
service, and was not aggravated therein.  Moreover, none of 
the competent clinical evidence on file suggests a that the 
simple phobia noted in service was made permanently worse by 
any event or occurrence during service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for simple phobia is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

